       Case 1:19-cv-09038-GBD-SDA Document 225 Filed 08/31/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - -x
DINO ANTOLINI,
                                                                       NOTICE OF MOTION

                                  Plaintiff,                        Case No.: 1:19-cv-09038-GBD

           -against-

 AMY MCCLOSKEY, THERESA LAURENT, DIMUR
 ENTERPRISES INC., EDDIE C K CHUNG and C&S
 MILLENIUM REAL ESTATE LLC,

                                  Defendants,
- - - - - - - - - -             - - - - - - - - - - -x

       Upon the annexed Declaration of Stuart H. Finkelstein, Esq., dated the 24th day of

August, 2021 and all the pleadings and exhibits hereto had herein, the undersigned shall move

this Court before the Magistrate Stewart Aaron in courtroom 11C of the United States District

Court for the Southern District of New York located at 500 Pearl Street New York, New York

10007 for an order recusing Magistrate Aaron from further participation in this matter and

appointing another Magistrate of this Court, and staying of all proceedings in this matter

           PLEASE TAKE FURTHER NOTICE, that opposition papers, if any, should be served

in accordance with Rule 6 of the Federal Rules of Civil Procedure and S.D.N.Y. Local Civil Rule

6.1.

           Dated: Syosset, New York
                  August 24, 2021



                                               Yours, etc.,

                                               Stuart H. Finkelstein, Esq.
                                               Attorney for Plaintiff
                                               338 Jericho Turnpike
                                               Syosset, New York, 11791
                                               (718) 261-4900
